Exhibit 24(b)(8.98) THIRD AMENDMENT TO SELLING AND SERVICES AGREEMENT This Third Amendment to Selling and Services Agreement (“Amendment”) is entered into by and among Legg Mason Investor Services , LLC , (the “Distributor”, “We” or “Us”), ING Life Insurance and Annuity Company (formerly Aetna Life Insurance and Annuity Company) (“ILIAC”), ING Institutional Plan Services, LLP (“ING Institutional”) and ING Financial Advisers, LLC (formerly Aetna Investment Services, Inc.) (“ING Financial”) (collectively “ING”, “You” or “Your”) collectively (the “Parties”). WHEREAS , the Parties entered into a Selling and Services Agreement dated February 1, 2001, as amended December 31, 2004 and August 5, 2009 (the “Agreement”). Capitalized terms used herein and not otherwise defined herein shall have the meanings assigned to such terms in the Agreement; WHEREAS , the Parties desire to amend the Agreement; NOW, THEREFORE , in consideration of these premises and the terms and conditions set forth herein, the Parties agree as follows: 1. The Agreement is amended by the alteration of Schedule A as follows: (a) References to the following funds: Fund Name CUSIP Symbol Legg Mason Classic Valuation Fund Class A 52465K500 LMCAX Legg Mason Classic Valuation Fund Institutional Class 52465K401 LMCIX Shall be deleted and replaced by: Fund Name CUSIP Symbol Legg Mason ClearBridge Investors Value Fund Class A 52470J100 SINAX Legg Mason ClearBridge Investors Value Fund Class I 52470J407 SAIFX (b) References to the following funds: Fund Name CUSIP Symbol Legg Mason U.S. Small Capitalization Value Trust Fund Class A 524926201 LMZAX Legg Mason U.S. Small Capitalization Value Trust Fund Class C 52465Q507 LMSVX Legg Mason U.S. Small Capitalization Value Trust Institutional Class 52465Q606 LUSIX Shall be deleted and replaced by: Fund Name CUSIP Symbol Legg Mason ClearBridge Small Capitalization Value Fund Class A 52469G513 SBVAX Legg Mason ClearBridge Small Capitalization Value Fund Class C 52469G489 SBVLX Legg Mason ClearBridge Small Capitalization Value Fund Class I 52469G471 SMCYX Page 1 of 3 (c) References to the following funds: Fund Name CUSIP Symbol Legg Mason ClearBridge Convertible Fund Class A 52469H586 SCRAX Legg Mason ClearBridge Convertible Fund Class C 52469H560 SMCLX Legg Mason ClearBridge Convertible Fund Class I 52469H552 SCVYX Fund Name CUSIP Symbol Legg Mason ClearBridge Equity Income Builder Fund Class A 52469H248 LMOAX Legg Mason ClearBridge Equity Income Builder Fund Class C 52469H230 LMOCX Legg Mason ClearBridge Equity Income Builder Fund Class I 52469H198 LMIOX Legg Mason ClearBridge Equity Income Builder Fund Class R 52469H214 LMROX Fund Name CUSIP Symbol Legg Mason ClearBridge Capital & Income Fund Class A 52469H636 SOPAX Legg Mason ClearBridge Capital & Income Fund Class C 52469H610 SBPLX Legg Mason ClearBridge Capital & Income Fund Class I 52469H594 SOPYX Legg Mason ClearBridge Capital & Income Fund Class R 52469H271 LMMRX Shall be deleted and replaced by: Fund Name CUSIP Symbol Legg Mason ClearBridge Equity Income Builder Fund Class A 52469H636 SOPAX Legg Mason ClearBridge Equity Income Builder Fund Class C 52469H610 SBPLX Legg Mason ClearBridge Equity Income Builder Fund Class I 52469H594 SOPYX Legg Mason ClearBridge Equity Income Builder Fund Class R 52469H271 LMMRX 2. This Amendment shall be effective December 4, 2009 subject to shareholder vote. 3. Notices. Notices required by this Agreement should be sent as follows: You: c/o ING Attn: Michael Pignatella, Counsel Phone: 860-580-2831 Fax: 860-580-4844 Distributor: c/o Legg Mason 100 Stamford Place, 5 th Floor Stamford, CT 06902 Attn: Business Development Fax: 877-563-3019 Page 2 of 3 4. Other Terms . Other than the foregoing, all other terms and conditions of the Agreement shall remain unchanged and in full force and effect and are ratified and confirmed in all respects by the Parties to this Amendment. Legg Mason Investor Services, LLC ING Life Insurance and Annuity Company By: /s/ Kimberly Mustin By: /s/ Lisa S. Gilarde Name: Kimberly Mustin Name: Lisa S. Gilarde Title: Managing Director Title: Vice President Date: 2/25/10 Date 2/2/10 ING Institutional Plan Services, LLC By: /s/ Michelle Sheiowitz Attorney in Fact Name: Michelle Sheiowitz, Attorney in Fact Title: Vice President Date: 2/3/2010 ING Financial Advisers, LLC By: /s/ David Kelsey Name: David Kelsey Title: COO/VP Date: 2/2/2010 Page 3 of 3
